115 Ga. App. 104 (1967)
153 S.E.2d 678
BETTIS et al.
v.
COMFORT CONTROL, INC.
42240.
Court of Appeals of Georgia.
Submitted September 6, 1966.
Decided January 27, 1967.
Candler, Cox, McClain & Andrews, E. Lewis Hansen, for appellants.
Edenfield, Heyman & Sizemore, W. Dan Greer, for appellee.
BELL, Presiding Judge.
Comfort Control, Inc., a subcontractor brought this suit against Charles Bettis and Wade Palmes, general contractors, to recover a balance due plaintiff under an agreement by which plaintiff undertook to furnish and install a heating and air conditioning system in a building constructed by defendants. Defendants pleaded failure of consideration, and sought to recoup amounts expended by defendants to correct defects in the system inherent in the installation plans. The evidence did not show that defendants furnished plaintiff with plans for the installation, nor did the evidence show that plaintiff unilaterally originated the design of the system. The evidence showed without dispute that plaintiff and defendants mutually agreed upon certain plans and specifications and that the installation *105 was performed in accordance with the agreement. The jury rendered a verdict for plaintiff in the amount sued for, and defendant appealed to this court on the ground that the verdict and judgment were not authorized by the evidence. Held:
Where a construction contract provides that work shall be performed in accordance with certain details and specifications, mutually agreed upon, and the work is done in compliance with the terms of the agreement, the employer cannot recover (or recoup) upon the construction contract for results which flow from the performance of the work in the prescribed manner. Board of Drainage Commrs. v. Williams, 34 Ga. App. 731, 735 (131 SE 911); see also Porter v. Wilder & Son, 62 Ga. 520, 525; Cannon v. Hunt, 116 Ga. 452, 454 (42 SE 734).
Judgment affirmed. Jordan and Eberhardt, JJ., concur.